Citation Nr: 0824406	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-16 845	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1969 to December 1971.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2007, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the claims file.  In February 2008, the Board referred 
the case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  In June 2008, the appellant 
submitted additional evidence with a waiver of initial RO 
review.


FINDINGS OF FACT

1.  The veteran died in November 2003; the certified cause of 
his death was sepsis; the listed underlying causes were acute 
myocardial infarction (AMI), stroke, malignancy and 
thrombocytopenia.

2.  At the time of his death the veteran's only service 
connected disability was post-traumatic stress disorder 
(PTSD), rated 100 percent, effective from March 21, 1995.

3.  AMI, stroke, malignancy and thrombocytopenia which were 
the underlying causes of the veteran's death were not 
manifested in service or in the veteran's first postservice 
year, and are not shown to have been related to his service.

4.  The preponderance of the evidence is against a finding 
that the veteran's sole service connected disability, PTSD, 
caused or aggravated the disabilities that were the 
underlying causes of his death, or otherwise contributed to 
cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (200&), the U.S. Court 
of Appeals for Veterans Claims outlined the type of notice 
that is necessary in a claim for DIC (service connection for 
cause of death).  The Court held the notice must include a 
statement of the conditions the veteran had service 
connected, an explanation of the evidence and information 
necessary to substantiate the claim based on a condition that 
is already service-connected, and notice of the evidence and 
information required to substantiate the claim based on a 
condition that is not yet service-connected.  The record does 
not show that the appellant received notice that was fully 
Hupp-compliant.  Consequently, the Board must engage in an 
analysis to determine whether the notice defect was 
prejudicial to the appellant, and requires remand to the RO 
for compliance with notice requirements.

In Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held 
that lack of prejudice from a notice defect may be 
demonstrated by showing that that the defect was cured by 
actual knowledge by the appellant of what was needed.  That 
is the situation in the instant case.  The appellant 
indicated by her arguments at the Travel Board hearing, and 
in submissions for the record both before the hearing and 
after she was advised of additional development, i.e., a 
medical advisory opinion, that she is aware that the 
veteran's only service connected disability was PTSD, and 
that to establish service connection for the cause of his 
death, the evidence would have to show that the PTSD either 
independently contributed to cause the veteran's death or 
caused or aggravated the disabilities that were the primary 
listed causes of his death.  In fact, that is the primary 
thrust of her arguments.  Consequently, the Board finds that 
there is no prejudice to the appellant from the Hupp notice 
defect, and that remand for a technical cure is not 
necessary. 

Via a December 2003 letter, the appellant was advised 
generally of the evidence and information necessary to 
substantiate her claim, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  

The veteran's service records are associated with his claims 
file, as are private pertinent treatment reports.  The 
appellant was afforded the opportunity to present 
testimony/argument at a hearing before the Board.  She has 
not identified any pertinent evidence that remains 
outstanding.  In March 2008, the Board secured a VHA medical 
opinion in this matter.  As noted, she had the opportunity to 
supplement the record thereafter, and has waived RO initial 
consideration of this evidence.  VA's duty to assist is met.

II.	Factual Background

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran died in November 2003.  The certified cause of 
his death was sepsis; the underlying causes listed were AMI, 
stroke, malignancy and thrombocytopenia.  At the time of the 
veteran's death, his only service connected disability was 
PTSD, rated 100 percent, effective from May 1994.  

The veteran's service medical records (SMRs) contain no 
mention of sepsis, AMI, stroke, malignancy or 
thrombocytopenia.  

Records of the veteran's terminal hospitalization show that 
he was admitted on October 22, 2003 with shortness of breath, 
which was found to be bilateral pleural effusion.  He 
underwent a thoracentesis and had about a liter of purulent, 
cloudy fluid removed from the left pleural space.  He was 
also noted to have elevated cardiac enzymes and sinus 
tachycardia.  Non Q-wave MI was noted.  The physician opined 
that the veteran probably had a recent subendocardial MI, 
which was secondary to his metabolic infectious and 
respiratory stress.  He died on November [redacted], 2003.

In a January 2004 note, D.C., MD stated:

"I am writing this letter in reference to [the veteran] 
who has been my patient and whom I admitted to Memorial 
Hospital of Carbondale.  The patient was diagnosed with 
sepsis although he had suffered with an [AMI] and stroke 
during this admission both of which can be related to 
his post traumatic stress syndrome.  He was diagnosed 
with nonsmall cell carcinoma, origin of which remains 
unknown at this time".

In an undated statement, the appellant argued that the 
veteran's service-connected PTSD contributed to his death.  
She attached an internet fact sheet entitled PTSD and 
Physical Health.

At the August 2007 Travel Board hearing, the appellant was 
advised that the Board would assist with the development of 
her claim by securing a VHA opinion medical advisory opinion 
by either a cardiologist or a psychiatrist.

At the Board's request for a VHA advisory opinion as to 
whether or not the veteran's service connected PTSD 
contributed to cause his death, a cardiologist reviewed the 
veteran's C-file and in March 2008 opined as follows:

"His death certificate mentions Sepsis as the immediate 
cause of death.  It also mentions sepsis was due to or a 
consequence of myocardial infarction which could be due 
to or as a consequence of stroke, malignancy or 
thrombocytopenia.  This description is erroneous and is 
not supported by medical literature.
Sepsis is not caused by myocardial infarction or stroke.  
From review of records available it appears that this 
unfortunate patient had empyema and sepsis on 
presentation.  Plural fluid evaluation showed malignancy 
(cancer) which could be the reason for his empyema.  His 
private physician's note mentions he was diagnosed with 
non small cell carcinoma of lung.

His myocardial infarction could be secondary to 
metabolic stress from severe sepsis.  I suspect the same 
with stroke.  PTSD is not linked with myocardial 
infarction to my knowledge.

In my opinion, PTSD is not [the] cause of this veteran's 
death.  PTSD did not cause the sepsis that caused this 
veteran's death.  PTSD is not linked to either 
myocardial infarction or stroke to my knowledge.  
Neither of these conditions caused the sepsis anyway.  

It appears he had sepsis from empyema which is possibly 
caused by cancer.  His myocardial infarction is the 
result of the metabolic stress caused by sepsis in the 
presence of risk factors for coronary artery disease 
including chronic smoking".

In a June 2008 statement the appellant reiterated her 
argument that the veteran's service-connected PTSD was a 
contributing factor in his death.  She also requested that 
the Board obtain an opinion from a psychiatrist.

Regarding the VHA opinion, the appellant has requested that 
the Board obtain an opinion from a psychiatrist.  The Board 
notes that she was advised at the August 2007 Travel Board 
hearing that an opinion would be obtained from either a 
cardiologist or psychiatrist; one or the other.  There is 
nothing to suggest that a cardiologist would not be competent 
to provide an opinion regarding the etiology of the veteran's 
death-causing disabilities/their nexus to his service 
connected PTSD, particularly as the primary causes listed are 
cardiovascular in nature.  The opinion provided is well-
reasoned, and reflects close review of the evidentiary 
record.  Accordingly, the Board finds that another opinion, 
from a psychiatrist, is not necessary.


III.	Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the primary cause.  In determining whether a 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that a service-connected disability casually shared in 
producing death; rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, to include 
cardiovascular disease, stroke, malignancy and 
thrombocytopenia, may be established on a presumptive basis 
if any such disease was manifested to a compensable degree 
within a specified time (one year for such disorders) after 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's death certificate shows that the 
primary/immediate cause of his death was sepsis and the 
underlying causes were AMI, stroke, malignancy and 
thrombocytopenia.  As these disorders were not manifested in 
service or in the first year following the veteran's service 
discharge and are not shown to have been directly related to 
the veteran's service, service connection for the cause of 
the veteran's death on the basis that the primary cause of 
death was incurred or aggravated in service (or may be 
presumed to have been incurred in service as a chronic 
disease under 38 U.S.C.A. § 1112) and thus was service 
connected is not warranted.

The appellant's theory of entitlement to the benefit sought 
is essentially that the veteran's service connected 
disability, PTSD, contributed to cause his death.  She argues 
that one of the major effects of PTSD is on the heart.  Her 
own arguments in this matter are not competent evidence, as 
she is a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The record contains both evidence that supports the veteran's 
claim and evidence that is against it.  In January 2004, a 
private physician opined that the veteran's AMI (heart 
attack) and stroke were both related to his PTSD.  The 
physician provided no explanation for the opinion.  Because 
the opinion is conclusory, is not shown to have been based on 
review of the entire record, and is unaccompanied by any 
explanation of rationale, it has little probative value.  In 
an opinion in March 2008, a VA cardiologist indicated, in 
essence, that the veteran's death-causing cardiovascular 
disabilities were unrelated to PTSD.  As the opinion reflects 
a through review of, and familiarity with, the record, and 
explains the rationale for the opinion, identifying other 
risk factors for the death-causing pathology, i.e., smoking 
for the coronary artery disease and empyema due to cancer for 
the sepsis, it has substantially greater probative value.  It 
is also consistent the veteran's terminal hospitalization 
records, and the Board finds it persuasive.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; hence, the reasonable doubt doctrine does not apply, 
and the claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


